PER CURIAM.
The parties to this workers’ compensation case have filed a joint motion to expedite this appeal because they agree that the judgment appealed from should be reversed or annulled. Upon examination of the record, we agree that the judgment of the Office of Workers’ Compensation (“OWC”) should be reversed due to the lack of notice to the employer of the rendition of a preliminary default judgment. La. C.C.P. art. 1702(A); Benton v. International Paper Company, 35,977 (La. App.2d Cir.5/8/02), 817 So.2d 443. Accordingly, the parties’ motion is granted. Under the authority of U.R.C.A. Rule 2-11.3, we decide this case summarily without oral argument. The January 12, 2004, judgment of the OWC is reversed, and this matter is remanded to the OWC for further proceedings. Costs of this appeal are assessed equally to both parties.
REVERSED AND REMANDED.